Citation Nr: 1011539	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on August 7, 2008.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2008 decision of a Department of Veterans 
Affairs (VA) Medical Center.  A notice of disagreement was 
filed in September 2008, a statement of the case was issued 
in December 2008, and a substantive appeal was received in 
January 2009.

Upon motion of the Veteran, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In his January 2009 substantive appeal, the Veteran requested 
a hearing before the Board.  In March 2009, the Veteran 
elected to attend a videoconference hearing at the RO in New 
Orleans, Louisiana.  The Veteran was scheduled to attend a 
videoconference hearing on November 20, 2009.  In October 
2009, the Veteran stated that he was unable to attend that 
hearing due to health problems and difficulty obtaining 
transportation and requested that the hearing be rescheduled.  
That request constitutes a timely motion to reschedule 
because it was received more than two weeks prior to the 
scheduled date of the hearing.  The Board has determined that 
good cause has been shown to reschedule the videoconference 
hearing.  38 C.F.R. § 20.704(c).  Thus, a remand is necessary 
to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

Schedule the Veteran for a 
videoconference hearing. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



